Citation Nr: 1627024	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether the Veteran submitted a timely notice of disagreement to a July 1, 2009 rating decision that denied the Veteran's request to reopen his claims of service connection for a neck condition, a right shoulder condition, and a right arm condition. 

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a neck condition. 

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder condition.

4. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right arm condition.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1973 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which determined that the Veteran had not filed a timely Notice of Disagreement as to a July 1, 2009 denial of a request to reopen service connection claims for a neck condition, a right shoulder condition, and a right arm decision. 

The Veteran testified before the undersigned at a hearing in April 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of whether new and material evidence was received to reopen the claims of service connection for a neck condition, a right shoulder condition, and a right arm condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a July 1, 2009 Rating Decision, the RO declined to reopen the Veteran's service connection claims for a neck condition, a right shoulder condition, and a right arm condition; the Veteran was notified of that decision by letter dated July 9, 2009. 

2. Communication expressing disagreement with that decision was received by VA from the Veteran in December 2009.


CONCLUSION OF LAW

The Veteran' s December 2009 correspondence expressing disagreement with the RO's decision constituted a timely notice of disagreement with the July 1, 2009 rating decision that denied the Veteran's request to reopen his service connection claims for a neck condition, a shoulder condition, and a right arm condition.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his Notice of Disagreement (NOD) in response to the AOJ's denial of his request to reopen service connection claims for a neck condition, back condition, and a right arm condition was timely.    

In January 2009, the Veteran filed a claim to reopen his claims of service connection for a neck condition, a shoulder condition, a right arm condition, and right ear hearing loss.  A July 1, 2009 rating decision found that new and material evidence had not been received to reopen the Veteran's claims of service connection for a neck condition, shoulder condition, and a right arm condition.  The Veteran received notice of the decision on July 9, 2009.  The July 1 rating decision did not address the Veteran's request to reopen his service connection claim for right ear hearing loss.  

The AOJ issued an additional rating decision on July 23, 2009 declining to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  The Veteran received notification of the decision on July 28, 2009.  The notice indicated that the rating decision would address one of the Veteran's January 2009 claims that had not been addressed by the July 1 rating decision.  

In December 2009, the Veteran submitted a letter to the AOJ that, in pertinent part, requested "confirmation of whether the deadline to appeal [the RO's decision] on this claim is based on the July 28th or July 9th decision letters."  The RO did not respond the Veteran's inquiry.  

In letter received by VA on July 27, 2010, the Veteran specifically stated his disagreement with the denial of his request to reopen his service connection claims for a neck condition, a right shoulder condition, a right arm condition, and hearing loss in the right ear.  The RO found that the Veteran's July 2010 letter constituted a timely NOD as to the Veteran's hearing loss claim but was untimely as to the remainder of the claims.  

Upon review of the evidence of record, the Board considers the Veteran's December 2009 correspondence sufficient to constitute a timely NOD.  

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2005).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).

The notice of disagreement must be filed with the VA office from which the claimant received notice of the determination unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has assumed jurisdiction over the applicable records. 38 C.F.R. § 20.300.

The Veteran's December 2009 inquiry clearly was filed in writing; filed with the RO; be filed within one year after the date of mailing of notice of the RO decision; and was filed by the claimant or the claimant's authorized representative; expresses disagreement with the RO's July 2009 rating decisions.  The references to filing appeals indicates disagreement with the referenced decisions and a desire for Board review.  While the disagreement was not completely clear, VA has a duty to liberally construe the pleadings of pro se appellants.  Cogburn v. Shinseki, 24 Vet. App. 205 (2015).  Furthermore, during the April 2016 Board hearing, the Veteran confirms that he intended to express disagreement when he submitted his December 2009 letter.  See April 2016 Hearing Transcript.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the NOD was timely as to the Veteran's request to reopen his service connection claims for a neck condition, shoulder condition, and right arm condition was received.  


ORDER

A timely notice of disagreement regarding the Veteran's request to reopen his service connection clams for a neck condition, shoulder condition, and right arm condition was received.  


REMAND

As the Board has found that the Veteran filed a timely Notice of Disagreement with the RO's July 1, 2009 rating decision, a remand is required for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on whether new and material evidence has been received to reopen the claims of service connection for a neck condition, shoulder condition, and right arm condition.  

The issues should not be certified or returned to the Board unless the Veteran submits a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


